Name: Decision (EU) 2017/1198 of the European Central Bank of 27 June 2017 on the reporting of funding plans of credit institutions by national competent authorities to the European Central Bank (ECB/2017/21)
 Type: Decision
 Subject Matter: trade policy;  free movement of capital;  financing and investment;  information and information processing;  financial institutions and credit;  information technology and data processing;  technology and technical regulations
 Date Published: 2017-07-05

 5.7.2017 EN Official Journal of the European Union L 172/32 DECISION (EU) 2017/1198 OF THE EUROPEAN CENTRAL BANK of 27 June 2017 on the reporting of funding plans of credit institutions by national competent authorities to the European Central Bank (ECB/2017/21) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (1), and in particular Article 6(2) thereof, Having regard to Regulation (EU) No 468/2014 of the European Central Bank of 16 April 2014 establishing the framework for cooperation within the Single Supervisory Mechanism between the European Central Bank and national competent authorities and with national designated authorities (SSM Framework Regulation) (ECB/2014/17) (2), and in particular Article 21 thereof, Having regard to the proposal of the Supervisory Board, Whereas: (1) On 19 June 2014 the European Banking Authority (EBA) adopted its Guidelines on harmonised definitions and templates for funding plans of credit institutions under Recommendation A4 of ESRB/2012/2 (3) (hereinafter the EBA Guidelines). The EBA Guidelines seek to establish consistent, efficient and effective supervisory practices by harmonising templates and definitions to facilitate the reporting of funding plans by credit institutions. (2) The EBA Guidelines are addressed to competent authorities, as defined in Article 4(2) of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (4), and to institutions that report funding plans to their competent authorities in accordance with the national implementation framework of Recommendation ESRB/2012/2 of the European Systemic Risk Board (5). (3) For the exclusive purpose of carrying out the tasks conferred on it by Articles 4(1) and (2) and 5(2) of Regulation (EU) No 1024/2013, the European Central Bank (ECB) is considered, as appropriate, the competent authority or the designated authority in the participating Member States as established by Union law. Therefore, the ECB is the addressee of the EBA Guidelines regarding credit institutions that are classified as significant in accordance with Regulation (EU) No 1024/2013. (4) In order to comply with the EBA Guidelines, the ECB should ensure that significant credit institutions report their funding plans in accordance with the harmonised templates and definitions referred to in the funding plan template attached to the EBA Guidelines. (5) In accordance with Article 6(2) of Regulation (EU) No 1024/2013, and Article 21 of Regulation (EU) No 468/2014 (ECB/2014/17), without prejudice to the ECB's power to directly receive reported information from credit institutions, or to have direct access to that information on an ongoing basis, the national competent authorities will specifically provide the ECB with all information necessary for the purposes of carrying out the tasks conferred on the ECB by Regulation (EU) No 1024/2013. (6) Considering that the information on funding plans is necessary for micro and macroprudential purposes, the ECB has decided to require national competent authorities to provide it with the funding plans of credit institutions. (7) The manner in which national competent authorities provide the ECB with the funding plans needs to be specified. In particular, the format, frequency and timing of the submission of information, as well as details of the quality checks performed by national competent authorities before submitting information to the ECB should be specified, HAS ADOPTED THIS DECISION: Article 1 Scope This Decision requires national competent authorities to provide the funding plans of certain significant and less significant credit institutions to the ECB, and lays down procedures concerning the submission to the ECB of such funding plans. Article 2 Definitions For the purposes of this Decision, the definitions contained in Regulation (EU) No 468/2014 (ECB/2014/17) shall apply, together with the following definitions: (1) significant credit institution means a credit institution which has the status of a significant supervised entity in accordance with Regulation (EU) No 468/2014 (ECB/2014/17); and (2) less significant credit institution means a credit institution which does not have the status of a significant supervised entity in accordance with Regulation (EU) No 468/2014 (ECB/2014/17). Article 3 Requirements for reporting funding plans 1. National competent authorities shall provide the ECB with the funding plans that are in line with the EBA Guidelines of the following credit institutions established in their respective participating Member States: (a) significant credit institutions at the highest level of consolidation in the participating Member States on a consolidated basis; (b) significant credit institutions that are not part of a supervised group on an individual basis; (c) less significant credit institutions in respect of which the relevant national competent authority is obliged to report to the EBA the relevant funding plans in accordance with Decision EBA/DC/2015/130 of the European Banking Authority (6) on a consolidated basis or on an individual basis if those institutions are not part of a supervised group. 2. National competent authorities that collect the funding plans of significant credit institutions that are not referred to in points (a) and (b) of paragraph 1 shall provide these funding plans to the ECB if they comply with the EBA Guidelines. 3. The funding plans shall be submitted to the ECB in accordance with the harmonised templates and definitions referred to in the funding plan template attached to the EBA Guidelines. The funding plans shall have a reference date of 31 December of the previous year. Article 4 Remittance dates 1. National competent authorities shall submit the funding plans of the significant credit institutions referred to in Article 3(1)(a) and (b) to the ECB by the 10th working day following the remittance dates referred to in paragraph 8 of the EBA Guidelines. 2. National competent authorities shall submit the funding plans of the credit institutions referred to in Article 3(1)(c) and Article 3(2) to the ECB by 12.00 CET on the dates by which the national competent authorities have to submit funding plans to the EBA under paragraph 8 of the EBA Guidelines. Article 5 Data quality checks 1. National competent authorities shall monitor and ensure the quality and reliability of the data made available to the ECB. National competent authorities shall apply the validation rules developed and maintained by the EBA and they shall apply the additional data quality checks defined by the ECB in cooperation with the national competent authorities. 2. Further to the compliance with the validation rules and quality checks, the data shall be submitted in accordance with the following additional minimum standards for accuracy: (a) national competent authorities shall provide information, if applicable, on the developments implied by the data submitted; and (b) the information must be complete: existing gaps must be acknowledged, explained to the ECB and, if applicable, filled without undue delay. Article 6 Qualitative information 1. National competent authorities shall submit to the ECB without undue delay the corresponding explanations in the event that the data quality for a given table in the taxonomy cannot be warranted. 2. In addition, national competent authorities shall communicate to the ECB the reasons for any significant revisions submitted. Article 7 Specification of the transmission format 1. National competent authorities shall submit the data specified in this Decision using the applicable eXtensible Business Reporting Language taxonomy in order to provide a uniform technical format for the exchange of data regarding the EBA Guidelines. 2. The supervised entities shall be identified in the corresponding transmission by the use of the Legal Entity Identifier. Article 8 First reporting reference dates The first reference date for the reporting pursuant to Article 3 shall be 31 December 2017. Article 9 Taking effect This Decision shall take effect on the day of its notification to the addressees. Article 10 Addressees This Decision is addressed to the national competent authorities of the participating Member States. Done at Frankfurt am Main, 27 June 2017. The President of the ECB Mario DRAGHI (1) OJ L 287, 29.10.2013, p. 63. (2) OJ L 141, 14.5.2014, p. 1. (3) EBA/GL/2014/04. (4) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). (5) Recommendation ESRB/2012/2 of the European Systemic Risk Board of 20 December 2012 on funding of credit institutions (OJ C 119, 25.4.2013, p. 1). (6) Decision EBA/DC/2015/130 of the European Banking Authority of 23 September 2015 on reporting by competent authorities to the EBA.